Exhibit 10.5

DIETARY INGREDIENT




LIMITED EXCLUSIVE LICENSE AND SUPPLY AGREEMENT




This Agreement (“Agreement”) is made effective August 1st, 2006 (“Effective
Date”), by and between FHG Corporation d/b/a: Integrity Nutraceuticals
International, Inc. with offices at 201 Field End Street, Sarasota, Florida
34240 (“Integrity”) and iSatori Technologies, LLC., with offices at 15000 W. 6th
Ave., Suite 202, Golden, Colorado 80401 (“ISATORI”).

WHEREAS, Integrity develops and manufactures nutritional supplements and
consumer health products for various brands and channels of distribution and
owns certain technology and intellectual property relating to Ingredients
(defined below); and

WHEREAS, ISATORI is skilled in marketing nutrition products through selected
marketing channels and wishes to use Ingredients and Trademarks owned by
Integrity; and

WHEREAS, Integrity desires to license ISATORI to manufacture, market and sell
Dietary Supplements (defined below) containing Ingredients (defined below) upon
the terms and conditions set forth below.

NOW, THEREFORE, in consideration of their mutual agreements and covenants,
Integrity and ISATORI agree as follows:

1.

Definitions.

(a)

“Ingredients” means Cinnulin PF® (a Water Extract of Cinnamon) and Razberi­K™ (A
ketone of Rasberry) manufactured by or on behalf of Integrity. These ingredients
in any combination with Elderberry or Elderberry extracts.

(b)

“Lead Ingredients” means (i) the only ingredients listed, (ii) the only
ingredients appearing other than in a listing of ingredients, or (iii) the
ingredients appearing most prominently in a listing of multiple ingredients.

(c)

“Dietary Supplement” means a dietary supplement, as defined in Section 201 of
the Dietary Supplement Health and Education Act of 1994 (21 U.S.C. 321),
intended for oral ingestion by humans.

(d)

“Approved Territory” means the United States of America, Canada, Australia, New
Zealand, Italy and United Kingdom.

(e)

“Authorized Trade Channels” means all channels of trade within the nutrition and
dietary supplements segments (e.g., specialty stores such as GNC, internet
stores such as drugstore. com, mass stores such as Wal-mart, drug, grocer and
convenience).

(f)

“Approved Indication” means weight or fat loss, and or potentiate insulin and or
glucose disposal in healthy people. This license specifically excludes any
marketing to or application for hyperglycemic patients as covered by US Patent
Number: 6,200,569.

(g)

“Product” means any Dietary Supplement for oral consumption sold in final dosage
form for an Approved Indication containing Ingredients in any combination of
Cinnulin PF, Razberi-K and Elderberry, or Elderberry extracts.

(h)

“Claim” means a factual statement as to a biological property, function,
feature, attribute or characteristic of Ingredient or Product.





--------------------------------------------------------------------------------



(i)

“Integrity Patents” means the patents listed on Attachment A.

(j)

“Integrity Trademarks” means the trademarks identified in Attachment B.

(k)

“ISATORI Trademarks” means the trademarks identified in Attachment C.

(l)

“Valid Claim” means a claim in any unexpired issued Integrity Patent which has
not been disclaimed or held invalid by a decision beyond the right of review.

2.

Grant.

(a)

Patents. Subject to the terms and conditions set forth in this Agreement,
Integrity hereby grants to ISATORI, and ISATORI hereby accepts, a limited
exclusive right and license under the Integrity Patents to make, use,
distribute, sell and offer for sale Product in the Approved Territory through
Authorized Trade Channels. ISATORI is granted no right or license hereunder to
make or import Ingredients.

(i)

Limitations Upon Exclusivity. ISATORI acknowledges that the exclusive license
granted herein is limited as certain existing customer of Integrity cannot be
restricted from selling ingredients within the Product. Such existing customers
have, prior to the Effective Date, entered into a license agreement with
Integrity under which they may manufacture and sell Dietary Supplements
containing Ingredient for an Approved Indication. Integrity agrees to use
commercially reasonable efforts during the term of this Agreement to prevent the
sale of the combination of Ingredients in section 1a by any other customers.

(b)

Trademarks. Integrity hereby grants to ISATORI, and ISATORI accepts from
Integrity, a royalty-free, limited exclusive right and license, during the term
of this Agreement, to reproduce and use Integrity Trademarks in connection with
the marketing, promotion, advertising, sale and distribution of Products, and
for no other purpose.

(i)

Mandated Trademark Usage. Integrity may designate a Cinnulin PF® and Razberi-K™
Trademark as the Integrity Primary Trademark. ISATORI shall, in its best
efforts, disclose the Integrity Primary Trademark on all labels, packaging,
advertising and promotional materials for Product. Integrity may, from time to
time in its sole discretion, change the Integrity Trademark designated as the
Integrity Primary Trademark. In the event Integrity changes the Primary
Trademark, ISATORI will be given a period of six (6) months to sell any
inventory of Product bearing the previous Integrity Primary Trademark. .

(ii)

Mandated Ingredient Listing. ISATORI agrees that Ingredients shall be the most
prominently displayed Ingredients on all labels, packaging, advertising and
promotional materials for Product.

3.

Payments.

(a)

Royalty. ISATORI and Integrity agrees this is a royalty-free Agreement.

(b)

Ingredient Supply Price. ISATORI agrees to be supplied an undisclosed volume of
the Ingredients as defined in l.(a). above in the first, at rate of $250 per
kilo for Cinnulin PF and $60 per kilo for Razberi-K, based on a minimum of 50
kilo combined ingredient purchases, which will be delivered to, and purchased by
the designated ISATORI manufacturer.

(c)

Marketing CO-OP Rebates. Integrity agrees to annually rebate ISATORI for use of
Integrity trademarks and materials on ISATORI packaging and marketing materials
specific to the product as shown in the table below:





2   




--------------------------------------------------------------------------------

Annual Purchases of Ingredients as defined in l.(a). above (on Paid Invoices)

Up to $300,000 -

1.0 Percent Rebate

Up to $500,000 -

1.5 Percent Rebate

Up to $750,000 -

2.0 Percent Rebate

Up to $1,000,000 -

2.5 Percent Rebate

Greater than $1,000,000 -

3.0 Percent Rebate




Paid Invoices means all Invoice payments received by Integrity for the
applicable calendar year prior to issuing the rebate check (i.e. less than 30
days after the calendar year end).

In the first and final calendar years covered by the License Agreement, the
basis for rebates will be annualized for the number of months the License
Agreement was in effect. For example, in first year, if the effective date of
the license agreement is July 20th, the paid invoices amount would be multiplied
by 12 months and divided by 5 months (the remaining months in the year) to
arrive at the rebate basis amount.

Rebates are calculated on ISATORI’s designated manufacturers purchase cost of
Ingredients from Integrity. Rebates are revoked if ISATORI’s designated
manufacturer is delinquent in it’s payment of Invoices from Integrity for said
Ingredients as follows: Average of over 15 days past due on payment of all
Ingredients invoiced during current rebate period or over 30 days past due on
any Ingredients invoiced during current rebate period.

All rebates earned will be paid within 30 days of the end of the calendar year.

4.

Minimum Ingredient Requirements.

(a)

First Year. ISATORI agrees to purchase a minimum of 1,000 kilos of Cinnulin PF
and 900 kilos of Razberi K over a 12 month period from date of first shipment of
raw materials to designated manufacture.

(b)

Failure to Purchase Minimums. Should ISATORI fail to meet or exceed the minimum
volume set forth in this Section, Integrity shall have the right to convert the
patent license granted under this Agreement from an exclusive license to a
nonexclusive license upon thirty (30) days written notice to ISATORI.

5.

Expansion of Approved Territory.  ISATORI may have additional countries added to
the list of Approved Territories, on a country-by-country basis, by
(i) requesting and obtaining approval from Integrity to add each additional
country, and (ii) agreeing upon a minimum annual royalty for each additional
country.

(a)

Integrity Approval. Integrity agrees to provide ISATORI with a prompt response
to each request by ISATORI for the addition of a country to the list of Approved
Territories. Approval by Integrity may not be unreasonably withheld. A refusal
to add a country must be accompanied by a detailed explanation for the refusal.

(b)

Minimum Required Purchases. Integrity and ISATORI understand and agree that the
minimum required purchases of the Licensed Ingredients for each country will be
determined as a percentage of the minimum required purchases established for the
United States of America and the ratio of the then existing market in the given
country for weight loss products and the then existing market in the United
States of America for weight loss products. ISATORI has the burden of providing
credible evidence as to the existing market in the given country for weight loss
products and the then existing market in the United States of America for weight
loss products.

6.

Quality Standards. ISATORI agrees to comply with the standards for use of
Integrity Trademarks set forth in Attachment D. Integrity may make reasonable
changes to such standards upon sixty (60) days notice to ISATORI prior to the
implementation of such changes.

(a)

Right of Review. Upon written request, ISATORI shall provide Integrity with
samples of any labels, brochures, literature, packaging or other materials which
are created or intended for use by ISATORI in advertising, promotion, marketing
or sale of a Product bearing a Integrity Trademark for purposes of verifying





3   




--------------------------------------------------------------------------------

compliance with the standards established by Integrity in accordance with
Section 6 above. ISATORI shall also permit Integrity, upon reasonable notice and
at times reasonably acceptable to ISATORI, to examine any stocks of Product held
by ISATORI to verify compliance with such standards. Integrity shall promptly
advise ISATORI in the event of any failure by ISATORI to conform to the
standards.

(b)

Corrective Measures. If Integrity gives ISATORI notice of any non-conformity
with the standards established by Integrity in accordance with Section 6 above,
ISATORI shall promptly take all reasonable steps or measures, at ISATORI’s sole
cost and expense, necessary to correct such non-conformity and bring usage of
the Integrity Trademarks into compliance with such standards.

7.

Continued Ownership of Rights.

(a)

Integrity Ownership. ISATORI acknowledges Integrity’s license of the Integrity
Patents and ownership of the Integrity Trademarks and agrees that it will do
nothing inconsistent with such ownership. ISATORI agrees that they will not
attack or challenge Integrity’s ownership of the Integrity Patents and Integrity
Trademarks nor attack or challenge the validity or enforceability of the
Integrity Patents and Integrity Trademarks.

(b)

ISATORI Ownership. Integrity acknowledges ISATORI’s ownership of the ISATORI
Trademarks and agrees that it will do nothing inconsistent with such ownership.
Integrity agrees that they will not attack or challenge ISATORI’s ownership of
the ISATORI Trademarks nor attack or challenge the validity or enforceability of
the ISATORI Trademarks.

8.

Retained Rights.

(a)

Integrity Retained Rights.

(i)

Integrity Patents. Nothing in this Agreement shall be construed to grant ISATORI
any right, title or interest in any Integrity Patent other than the limited
license granted in Section 2(a) of this Agreement.

(ii)

Integrity Trademarks. Nothing in this Agreement shall be construed to grant
ISATORI any right, title or interest in the Integrity Trademarks other than the
limited license granted in Section 2(b) of this Agreement. ISATORI agrees not to
use or seek registration of any Integrity Trademark or any designation which is
confusingly similar to a Integrity Trademark.

(iii)

Integrity Copyrights. Nothing in this Agreement shall be construed to grant
ISATORI any right, title or interest in any Integrity copyright.

(b)

ISATORI Retained Rights.

(i)

ISATORI Trademarks. Nothing in this Agreement shall be construed to grant
Integrity a license or other right in the ISATORI Trademarks. Integrity agrees
not to use or seek registration of any ISATORI Trademark or any designation
which is confusingly similar to an ISATORI Trademark.

(ii)

ISATORI Trade Dress. Nothing in this Agreement shall be construed to grant
Integrity any right, title or interest in any ISATORI trade dress. ISATORI
expressly acknowledges and understands that the wording and placement of a Claim
does NOT constitute protectable trade dress.

(iii)

ISATORI Copyrights. Nothing in this Agreement shall be construed to grant
Integrity any right, title or interest in any ISATORI copyright.

9.

Notice of Infringement. ISATORI shall promptly give notice to Integrity of any
product, product label, product packaging, advertisement or promotional material
of a third party which may infringe a Integrity Patent or Integrity Trademark
known to ISATORI. Likewise, Integrity shall promptly give notice to ISATORI of





4   




--------------------------------------------------------------------------------

any product label, product packaging, advertisement or promotional material of a
third party which may infringe an ISATORI Trademark or Product known to
Integrity. Integrity agrees, by all necessary accounts which are deemed
appropriate or malicious attempts to violate or infringe the Integrity Patent of
Integrity Trademark, to institute proceedings against third­party infringers in
respect of any infringement of their patent and trademark rights.

10.

Confidentiality. During the term of this Agreement and at all times thereafter
each party to this Agreement shall keep confidential and not disclose to others
or use for any purpose other than as expressly authorized herein, any
confidential information supplied by the other party or its employees or
representatives and identified in writing as confidential. Each party shall
ensure that its employees and agents shall likewise maintain the secrecy of
confidential information and shall comply with the confidentiality and non-use
provisions of this Section. The obligation of confidentiality shall not apply to
the extent that a party can establish that the confidential information of the
other party (Disclosing Party) at issue: (i) entered the public domain without
such party’s breach of any obligation owed to the Disclosing Party, (ii) was
permitted to be disclosed by the Disclosing Party’s prior written consent,
(iii) had become known to such party from a source other than the Disclosing
Party, other than by breach of a confidentiality obligation owed to the
Disclosing Party, (iv) was disclosed by the Disclosing Party to a third party
without restrictions on its disclosure, or (v) was independently developed by
the such party without breach of this Agreement. Further, disclosure may be made
pursuant to a requirement of law or of judicial or administrative process,
provided that the party being required to disclose shall promptly inform the
party whose information is to be disclosed in advance of such disclosure so that
such party may seek a protective order regarding the confidential information to
be disclosed.

11.

Warranties and Representations.

(a)

Mutual. Integrity and ISATORI represent to each other that (i) they have the
legal right and power to enter into this Agreement, (ii) they have taken all
necessary corporate action to authorize and perform their obligations under this
Agreement, and (iii) they have not entered into any inconsistent prior
obligation that would affect their ability to perform their obligations or
impair the rights of the other party under this Agreement except as to the
limitations upon exclusivity noted in Section 2(a)(i) of this Agreement.

(b)

Integrity Warranties. Integrity represents and warrants that ISATORI’s
manufacture and sale of Product within the United States of America in
accordance with the grant of the licenses set forth in Section 2 of this
Agreement does not infringe any third party patent rights known to Integrity as
of the Effective Date. Integrity also represents and warrants that ISATORI’s use
of Integrity Trademarks in connection with the sale of Product within the United
States of America in accordance with the grant of the licenses set forth in
Section 2 of this Agreement does not infringe any third party trademark rights
known to Integrity as of the Effective Date. Integrity further represents that
it knows of no third party claims that would challenge or impair the licenses
granted to ISATORI under this Agreement except for the limitations upon
exclusivity noted in Section 2(a)(i) of this Agreement. Integrity makes no
representation or warranties with respect to any intellectual property rights
beyond the grant of the licenses in Section 2 of this Agreement.

12.

Indemnification; Insurance.

(a)

Third Party Patents.

(i)

By Integrity. Integrity agrees to indemnify, hold harmless and defend ISATORI
against any and all claims, suits, losses, damages, costs, fees and expenses
(collectively, “Losses”) resulting from a third party claim of patent
infringement for sale of Product within the United States of America when the
allegedly infringed patent was issued prior to the Effective Date and has claims
reading upon the use of Ingredient alone for an Approved Indication except where
as expressed in Attachment E.

(ii)

By ISATORI. ISATORI agrees to indemnify, hold harmless and defend Integrity
against any and all Losses resulting from a third party claim of patent
infringement alleging that ISATORI’s manufacture, use, sale offer for sale or
importation of Product infringes upon a patent claim reading upon the
manufacture or use of Product, but not the manufacture or use of Ingredient
alone for an Approved Indication.





5   




--------------------------------------------------------------------------------



(b)

Marketing Activity.

(i)

By ISATORI. ISATORI agrees to indemnify, hold harmless and defend Integrity
against any and all losses resulting in whole or in part from any investigation,
threatened litigation, threatened administrative action or cause of action
brought against Integrity based upon or arising from ISATORI’s advertising and
promotional materials for Product or labeling of Product, including, but not
limited to, any Losses resulting from trademark infringement, trade dress
infringement, copyright infringement, infringement upon a right of publicity,
infringement upon a right to privacy, false advertising, unfair competition,
interference with business or prospective business, product disparagement,
defamation and improper use of a Claim, except to the extent any such losses
result from ISATORI’s use of a Integrity Trademark or result from the
negligence, recklessness or willful misconduct of Integrity except where as
expressed in Attachment E.

(c)

Insurance. Both Integrity and Licensee shall maintain in full force and effect
throughout the Term product liability insurance with limits of not less than one
million dollars ($1,000,000) per occurrence and two million dollars ($2,000,000)
in the aggregate. Such insurance shall be placed with an insurance company which
has a most recent rating given by Best’s Key Rating Guide of at least a “B” or
above, or in such other company as Integrity and Licensee may approve. Integrity
and Licensee agree to promptly deliver certificates of said insurance to the
other party.

13.

Purchase of Ingredients. Integrity agrees to sell Ingredients to ISATORI’s
designated manufacturer solely for use by ISATORI in the manufacture of Products
pursuant to the license granted in Section 2 of this Agreement, and the
designated manufacturer agrees to purchase Ingredients solely for such use, and
on the following additional terms and conditions:

(a)

Purchase Orders. Integrity agrees to sell Ingredients in accordance with the
terms of purchase orders (“Purchase Orders”) issued by ISATORI’s designated
manufacturer from time to time during the term of this Agreement. Such Purchase
Orders shall be deemed to incorporate the terms of this Agreement and shall set
forth the quantities of Ingredients to be purchased and requested delivery dates
and locations. Any term contained in a Purchase Order issued by ISATORI’s
designated manufacturer which is an additional term (other than quantity and
delivery information) or is inconsistent with this Agreement shall be deemed
deleted unless separately initialed by Integrity on such Purchase Order in a
manner as to indicate unequivocal acceptance of such additional or inconsistent
term or condition. ISATORI’s designated manufacturer agrees to purchase such
quantities of Ingredients and make payment therefore in accordance with the
terms of Purchase Orders accepted by Integrity and this Agreement. Integrity
will accept Purchase Orders that comply with the terms and conditions of this
Agreement. If Integrity rejects a Purchase Order, it will notify ISATORI within
two (2) business days. ISATORI’s designated manufacturer agrees to the terms of
Net 30 days from date of invoice.

(b)

Credit Approval of Designated Manufacturer. ISATORI agrees that it’s designated
manufacturer must meet Integrity’s credit approval in order for Integrity to
extend credit terms to designated manufacturer. If said designated manufacturer
does not meet Integrity’s credit approval, ISATORI agrees to make every
commercially available effort to locate an alternative manufacturer that meets
Integrity’s credit approval.





6   




--------------------------------------------------------------------------------



(c)

Timeframe for Fulfillment. Integrity will deliver Ingredients to designated
manufacturer by the delivery date requested in any Purchase Order provided such
delivery date is within the lead times as set forth below and such quantities
are included in the sales forecast provided by ISATORI as described below.
Integrity may change these lead times from time to time with the mutual consent
of ISATORI. Integrity will use commercially reasonable efforts to deliver
Ingredients to designated manufacturer by the delivery date requested in any
Purchase Order where such delivery date is not within established lead times or
included in the sales forecast. ISATORI will keep Integrity informed as to its
purchase requirements by providing Integrity, on the first business day of each
calendar quarter, a written forecast of ISATORI’s Ingredient requirements and
Product sales for the next twelve (12) month period, broken down by month. As of
the date of this Agreement, the lead times for deliveries of Ingredients are as
follows:

Number of Kilograms per Order

Number of Days for Fulfillment

Up to 100

15 days

100 to 201

30 days

201 and greater

45 days




(d)

Ingredient Warranties. Integrity warrants that: (i) it has title to the
Ingredients delivered, (ii) the Ingredients delivered to ISATORI shall conform
to specifications provided by Integrity from time to time, (iii) the Ingredients
are appropriate for human use when used in accordance with the dose limitations
of up to 500mgs of Cinnulin PF per day and up to 100mgs of Razberi-K, and
(iv) the Ingredients have been stored, and shipped in accordance with the
applicable standards of Good Manufacturing Practices (“CGMP”) promulgated under
the Food, Drug and Cosmetic Act (21 USC 301 et. seq.). Integrity will forward to
ISATORI, a Certificate of Analysis for each lot of Ingredient shipped to
ISATORI. In the event any Ingredient sold by Integrity to ISATORI does not
conform to the foregoing warranties, upon return of the non-conforming
Ingredient, Integrity will replace the Ingredient at no charge to ISATORI. THESE
ARE THE ONLY WARRANTIES WITH RESPECT TO INGREDIENTS GIVEN TO ISATORI, AND ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, ARE EXCLUDED, AND THE REMEDIES STATED ABOVE
ARE THE EXCLUSIVE REMEDIES FOR ANY BREACH OF WARRANTY. In no event shall
Integrity be liable for any incidental, consequential or special damages arising
out of any breach of warranty or breach of the terms of this Agreement except to
the extent provided in the following paragraph in the event of a claim of
personal injury brought by a consumer of a Product sold by ISATORI.

(e)

Indemnity - Personal Injury. In the event that a consumer of a Product sold by
ISATORI asserts a personal injury claim for damages resulting from bodily harm
caused by such Product, ISATORI agrees to indemnify Integrity for and hold
Integrity harmless from and against all liability, loss and damage, including
reasonable counsel’s fees, incurred by Integrity in connection with such
consumer’s claim, except to the extent that such bodily harm was caused solely
by Ingredient and the Product was labeled in accordance with the suggested dose
limitations noted in Section 19 C, warnings and conditions as Integrity may
provide to ISATORI.

(f)

Delivery and Acceptance of Goods.

(i)

Delivery. Delivery of Ingredient to ISATORI shall be made to the location
specified in a Purchase Order accepted by Integrity.

(ii)

Delays. If any Ingredient subject to a Purchase Order or any part thereof,
cannot be shipped on the date or within the time specified in the Purchase
Order, or if such a delay is threatened, Integrity shall advise ISATORI’s
purchasing department immediately. If delivery is delayed more than thirty (30)
days from the agreed-upon delivery date specified on such Purchase Order,
ISATORI may cancel such Purchase Order. Cancellation of the Purchase Order shall
be ISATORI’s exclusive remedy for failure to deliver Ingredient by such delivery
date, and Integrity shall have no liability for damages caused





7   




--------------------------------------------------------------------------------

by the delay. Except for cancellation due to delayed delivery beyond thirty (30)
days, a Purchase Order for Ingredient shall be noncancellable.

(iii)

Acceptance. Acceptance of Ingredient shall be deemed to occur after designated
manufacturer has had a reasonable opportunity, no longer than twenty (20)
calendar days from the date of delivery, to inspect the Ingredient. Unless
rejected within such time, all Ingredients delivered to ISATORI shall be deemed
accepted and ISATORI shall be deemed to waive any right to revoke acceptance.

(iv)

Nonconforming Ingredient. ISATORI may only reject or revoke acceptance of
Ingredient as to that quantity which is not in conformity with the
specifications for Ingredient.

(g)

Compliance with Local Laws. ISATORI agrees to fully comply, at its own expense,
with all-applicable laws and regulations relating to its manufacture, marketing
and sale of Products. Integrity makes no representation regarding (i) the
ability of ISATORI to manufacture or sell Products, (ii) the impact of any
regulations or restrictions applicable to such activities, or (iii) the use of
Ingredient in connection therewith. ISATORI is solely responsible for compliance
with all applicable laws and regulations and agrees to indemnify Integrity for
and hold Integrity harmless from and against all claims, liability, loss and
damage, including reasonable counsel’s fees, incurred by Integrity arising out
of or in connection with ISATORI’s failure to comply with such laws and
regulations.

(h)

Freight and Insurance. Integrity shall ship Ingredient subject to any Purchase
Order via common carrier selected by ISATORI’s designated manufacturer and all
transportation and insurance costs to the point of delivery specified in the
accepted Purchase Order.

(i)

Title and Risk of Loss. Title to Ingredient shall remain with Integrity until
acceptance by ISATORI or designated manufacturer. Risk of loss shall pass to
ISATORI’s designated manufacturer upon shipment.

14.

Marking. ISATORI agrees to mark all Product in accordance with the provisions of
35 U.S.C. §287(a).

15.

Term and Termination.

(a)

Term. Unless previously terminated in accordance with Section 15(b) below, the
initial term of this Agreement shall be twelve (12) months from the Effective
Date. The Agreement shall be renewable for two (2) additional twelve (12) month
periods upon the mutual written agreement of the parties at least ninety (90)
days prior to the end of any term.

(b)

Early Termination.

(i)

No Valid Claims. Despite the initial and renewal terms set forth in
Section 15(a) above, this Agreement and the patent and trademark licenses
granted by the Agreement shall automatically terminate when no Valid Claim
remains.

(ii)

Written Agreement. Despite the initial and renewal terms set forth in
Section 15(a) above, this Agreement and the patent and trademark licenses
granted by the Agreement may be terminated at any time by mutual written
agreement of Integrity and ISATORI.

(iii)

Change in Control. In the event that all or substantially all of Integrity’s
business assets are sold to a third party, or a majority of the outstanding
shares of capital stock of Integrity are sold to a third party, or Integrity is
party to a merger, consolidation or exchange in which Integrity is not the
surviving entity, Integrity may terminate this Agreement by giving ISATORI
written notice at least six (6) months prior to the date of termination
specified in the notice, and on the date specified in such notice, this
Agreement and the patent and trademark licenses granted by the Agreement shall
terminate.





8   




--------------------------------------------------------------------------------



(c)

Early Termination for Cause. Despite the initial and renewal terms set forth in
Section 15(a) above, Integrity and ISATORI may immediately and unilaterally
terminate this Agreement and the patent and trademark licenses granted by the
Agreement (except for those obligations which shall survive termination as set
forth in Section 16(b) of this Agreement) under either of the conditions set
forth below.

(i)

Bankruptcy. The other party files a petition for bankruptcy, becomes insolvent,
makes an assignment for the benefit of creditors, or goes into liquidation or
receivership.

(ii)

Default. The other party has materially breached this Agreement, or materially
defaulted under any of its obligations under this Agreement, including but not
limited to late payment by more than 30 days by ISATORI to Integrity on any
invoices for Ingredient shipped, and has not cured such breach/default within
thirty (30) days after receiving notice of default by the non-defaulting party.

16.

Effect of Expiration or Termination.

(a)

Generally. Expiration or termination of this Agreement shall not affect any
rights or obligations of either party accruing prior to such expiration or
termination.

(b)

Survival. The rights and obligations set forth in Sections 3, 7, 8, and 10 shall
survive expiration or termination of this Agreement.

(c)

Sale of Inventory. Upon termination of this Agreement ISATORI shall be permitted
a one hundred and eighty (180) day run-out period within which it may sell
remaining inventory of Product bearing a Integrity Trademark in accordance with
the terms of the Agreement

17.

General Terms.

(a)

Notice Conditions. All notices provided for in this Agreement shall be in
writing and shall be considered properly given if sent by first class mail,
facsimile transmission, overnight delivery, or by personal courier delivery to
the respective address of each party as set forth below. Address changes may be
made only in writing with thirty (30) days advance notice:

To Integrity:




FHG Corporation

D/B/A: Integrity Nutraceuticals International

Attn: Tim Romero

201 Field End Street

Sarasota, Florida 34240




To ISATORI:




ISATORI Technologies, LLC.

Attn: Stephen Adele

15000 West 6th Avenue, Suite 202

Golden, Colorado 80401




(b)

Assignment Conditions. No assignment or transfer of this Agreement, or any part
thereof, shall be made by either party without the signed, written consent of
the other party. All purported assignments and transfers without such consent
shall be void ab initio. Consent to assignment may be withheld by either party
without cause.

(c)

Entire Agreement. This Agreement constitutes the sole and entire Agreement
between Integrity and ISATORI.  This Agreement contains the entire understanding
of the parties in respect of the transactions contemplated.





9   




--------------------------------------------------------------------------------



(d)

Modification or Recision. This Agreement may only be modified, supplemented,
amended, waived, or rescinded, by an instrument in writing duly executed by
Integrity and ISATORI.

(e)

Waiver. Any waiver by either party of any default of the other party shall not
affect or impair any right arising from any subsequent default. Nothing herein
shall limit the remedies and rights of the parties pursuant to this Agreement.

(f)

Relationship of Parties. The relationship between Integrity and ISATORI is that
of independent contractors. Integrity and ISATORI are not joint venturers,
partners, principle and agent, master and servant, or employer and employee, and
have no relationship other than as independent contracting parties. The parties
shall have no power to bind or obligate each other in any manner.

(g)

Dispute Resolution.

(i)

Resolution Between the Parties. It is hereby agreed by and between the parties
hereto should a dispute develop regarding this Agreement that each party will
first engage in reasonable and good faith efforts to peacefully resolve said
dispute before resorting to formal action.

(ii)

Arbitration. Any claim made or action commenced by a party shall be submitted
for binding arbitration governed by the rules and procedures of the American
Arbitration Association. Arbitration shall be held within sixty (60) miles of
Integrity’s principal place of business if initiated by Integrity and within
sixty (60) miles of ISATORI’s principal place of business if initiated by
ISATORI. Arbitration fees, including those assessed by the arbitrator(s) and the
American Arbitration Association, shall be paid by the initiating party, unless
the arbitrator(s) award the initiating party all relief sought by the initiating
party at the time the arbitration is commenced, in which event the party against
whom the arbitration was commenced shall pay such fees. The arbitrator(s) must
also award attorneys fees on a claim by claim basis to the prevailing party on
each claim for relief submitted for arbitration.

(h)

Force Majeure. Neither party will be liable to the other for any delay or
non­performance of such party’s obligations under this Agreement (or any part
thereof) by reason of any fire, flood, natural catastrophe, civil disturbance,
labor disturbance (including strikes), war (or warlike acts of any kind),
insurrection, sabotage, blockades, the application of laws or regulations,
governmental acts or demands and events normally considered Acts of God or any
other cause of any nature beyond the non-performing party’s control (any such
event, an event of “Force Majeure”). Should such an event occur, the party
claiming the existence of Force Majeure shall promptly notify the other party of
the occurrence and the nature of the event.

(i)

Separable Terms and Conditions.

(i)

Separable Terms. In the event that any portion of this Agreement is held invalid
or unenforceable for any reason, said invalidity or unenforceability shall not
affect the other portions of this Agreement, and the remaining terms and
conditions or portions thereof shall remain in full force and effect.

(ii)

Arbitrator Permitted Modifications. An arbitrator, appointed in accordance with
Section 17(g), is hereby authorized to modify any such objectionable provision
of this Agreement SO as to make such provision valid, reasonable and enforceable
while maintaining the legitimate function and purpose of this Agreement.

(j)

Governing Law. This Agreement shall be construed and governed in accordance with
the laws of the State of Florida. The laws of the State in which any action is
brought shall apply to and govern any dispute arising under or in connection
with this Agreement. If any action is filed by ISATORI the venue and forum will
be held in Golden, Jefferson County, Colorado. If any action is filed by
Integrity the venue and forum will be held in Sarasota, Sarasota County,
Florida.





10   




--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties hereto have executed this Agreement as of the
date written within the opening paragraph of this Agreement.

Integrity Nutraceuticals International

 

ISATORI Technologies, LLC.

 

 

 

 

 

 

 

 

 

 

By

 

 

By

 

Tim Romero, Vice President

 

Stephen Adele, Chief Executive Officer

 

 

 

 

 

Date:

 

 

Date:

 








11   


